Citation Nr: 9915496	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  93-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a jaw disorder to 
include malocclusion.

(The issue of entitlement to VA dental treatment is the 
subject of a separate decision)

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
June 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating action by the 
Department of Veterans Affairs (VA), Newark, New Jersey, 
Regional Office (RO) which, inter alia, reopened the 
veteran's previously denied claim for entitlement to service 
connection for a jaw disorder manifested by malocclusion and 
denied service connection for this disorder on a de novo 
basis as well as service connection for a jaw deformity and 
temporomandibular joint dysfunction on the merits.


FINDING OF FACT

A jaw disorder clearly and unmistakably preexisted service 
and did not increase in severity during service.


CONCLUSION OF LAW

A preexisting jaw disorder was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1111, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's April 1953 enlistment physical examination 
noted no jaw or dental defects.  He commenced active duty in 
July 1953.

Service dental records show that a July 1953 Report of Dental 
Survey was essentially unremarkable except for findings of 
carious and missing teeth (three).  A February 1954 Report of 
Dental Survey recorded that the veteran had bone disease at 
age 14 which twisted his bones.  His left jaw was noted to be 
crooked.  The right TM joint was reported to crack and crunch 
during chewing and yawning.

On an orthopedic consultation in July 1954, the veteran was 
noted by a referring dental clinician to have a severe 
malocclusion.  The veteran complained of constant headaches.  
He further said that since October 17, 1953, he began 
noticing jaw deviation to the right becoming more pronounced 
and gradually progressing.  On physical examination, the 
veteran's jaw on the right was noted to feel displaced 
laterally and posteriorly.  There was some crepitation on 
motion.  Slight abnormal prominence of the jaw and lower 
overbite was also found.  An X-ray of the TM joints and sella 
turcica was negative for any abnormality.  The examiner 
opined that he believed that the veteran's difficulty was 
entirely attributable to a malocclusion problem and 
recommended that corrective measures be taken.

When seen in the dental clinic in October 1954, the veteran 
was noted to have subluxation with clicking, malocclusion, 
genesis of the maxilla and moderate prognathism (abnormal 
projection forward of one or both jaws).  The examiner 
further noted partial subluxation of the TM joint due to 
premature contact on the posterior molars, which were 
corrected by reducing high contacts. An April 1955 Report of 
Dental Survey found that the veteran was missing five teeth, 
2 uppers and 3 lowers.

On a VA oral surgical examination in July 1955, the veteran 
said that before service his lower jaw was slightly crooked.  
He indicated that he believed that rickets caused this 
condition during childhood.  Originally, his molars on the 
left side "locked" in occlusion so that his teeth could not 
slide to the right or left.  The veteran said that during 
service several molars were removed because of a toothache.  
About a month following the extraction, he became aware of a 
clicking of the right temporomandibular joint when chewing, 
yawning or talking.  He said that he now feels occasional 
pain in the joint on laughing or excessive talking.
The veteran also said that in 1954, he was advised to undergo 
extraction of his upper teeth and construction of a full 
denture to correct the occlusion as his mouth was found to 
produce a sliding contact instead of a normal closure.  The 
veteran said that he refused this treatment and that his 
remaining teeth were subsequently ground in an attempt to 
change his bite.  On physical examination, the left side of 
the veteran's mandible appeared larger than the right side.  
In a closed position, the symphysis of the mandible was 
directly vertical to the right ala of the nose.  The distance 
from the left corner of the lip directly vertical to the 
curve underneath the mandible was 2 inches.  The distance 
from the right corner of the lip in a corresponding manner 
was 2 3/8 inches.  The veteran was found to have a slight 
sliding contact of his teeth when closing his mouth.  An 
X-ray of the temporomandibular articulations was interpreted 
to reveal thinning of the joint space of the left 
temporomandibular articulation with loss of motion on opening 
the mouth.  The condyle did not leave the articular facette.  
There was slight limitation of motion on the right, but this 
was not as great as on the left.  The mandible was found to 
have an absence of the right first lower molar and a shifting 
of the bicuspids posteriorly.  There was a slight shifting of 
the bicuspids on the left with an absence of the 1st and 
3rd molars.  Dental caries was observed in the upper teeth on 
the left.  No other definite abnormality could be diagnosed.

In a letter dated in October 1990, Alfred G. Aloy, D.M.D., 
noted that the veteran had symptoms of pain in the right jaw 
on opening and closing, clicking noises in the right jaw, 
pain in the right jaw during eating, daily headache pains 
radiating down the shoulders and back, as well as pain and 
tenderness in the muscles on mastication.  He diagnosed the 
veteran as having Class II internal derangement of the right 
temporomandibular joint, characterized by anterior disc 
displacement with reduction as well as myofascial pain 
dysfunction syndrome.  Construction of a maxillary appliance 
was the recommended treatment.

Private dental treatment records compiled between August 1944 
and December 1990 were received in January 1991.  These 
records showed ongoing routine dental evaluation and 
treatment for the veteran including frequent bite 
adjustments/corrections beginning in 1957.  In July 1985, it 
was recorded that the veteran had declined a TMJ consultation 
for complaints of click and cheek biting in favor of a 
facelift to alleviate cheek biting.  In September 1986, the 
veteran was noted to have a painful left TMJ area.

On an MRI of the veteran's temporomandibular joints in 
November 1991, a mildly anterior subluxed but reducing right 
temporomandibular joint disc was noted as well as a poorly 
defined left temporomandibular joint disc with joint space 
narrowing and degenerative changes of the condylar head.

In June 1992, Scott D. Schlesinger, M.D., a neuroradiologist 
reported that diagnostic studies of both of the veteran's 
temporomandibular joints demonstrated poor functioning of the 
left TMJ with a nearly locked left condyle without evidence 
of meniscal displacement and hypertranslation of the right 
TMJ possibly as a compensatory mechanism given the poor 
translation of the left with no internal derangement but some 
flattening of the superior articular surface.

In a letter dated in June 1992, Dr. Ralph B. Famiglietti 
reported that he had compiled a complete dental history of 
the veteran using recorded radiographic material and clinical 
examinations.  He said that it appeared that as a young man 
the veteran had a Class III malocclusion of the mandible to 
the cranial vault.  A tooth-to-tooth relationship occurred 
only on the maxillary and mandibular molars.  The remaining 
bite was opening with the common Class III appearances but 
with a normal sagittal midline relationship.  He observed 
that the veteran had teeth numbers 1, 3, 14, 18, 19, 30 
and 31 extracted in service for reasons which he could not 
understand.  He added that these extractions resulted 
thereafter in mandible shifting to the right due to the loss 
of counterbalance.  Dr. Famiglietti stated that this shift 
created an extreme bilateral right and left side crossbite 
and probably worsened an existing TMJ condition.  He added 
that, over the years, the left joint ceased to translate, but 
did rotate in the glenoid fossa.  The right joint then 
proceeded to hypertranslate out of the fossa way beyond the 
eminence.  This has set up an extremely painful situation 
(i.e., headaches, TMJ pain) that has remained over the 
ensuing years which has gone uncorrected.

On a VA examination in September 1993, the veteran reported 
that while in service he had several posterior teeth 
extracted because they had developed abscesses and that 
shortly after these extractions he developed severe constant 
headaches.  He said that at the time a jaw deformity, 
malocclusion and early TMJ dysfunction were documented, but 
were felt to represent a preexisting condition.  He said that 
he refused further extractions in service and declined a full 
maxillary denture that was recommended.  The veteran said 
that recently he has been told that he needs major jaw 
surgery and that he is at risk for total destruction of his 
right TMJ.  The veteran further opined that extraction 
performed in service and the lack of replacement of those 
teeth aggravated his preexisting condition.  Following 
examination, jaw deformity, malocclusion and TMJ dysfunction 
were diagnosed.  It was reported by the examining physician 
that the short time interval in service, statements by the 
veteran and the nature and degree of malocclusion, jaw 
deformity and joint dysfunction suggested that these 
indications existed prior to the veteran's induction into 
service.  The examining physician further stated that he did 
not support the veteran's belief that the inservice 
extractions without replacement contributed significantly to 
progression of his condition.  He noted that the extensive 
private dental care received by the veteran since service 
discharge and nearly 40 years of normal wear and tear had a 
significantly greater impact on his present condition.

In a letter dated in July 1995, a physician treating the 
veteran for psychiatric problems, Declan O'Scanlon, M.D., 
noted that the veteran had a very poor self-image, which has 
not been helped by his TMJ crooked jaw.  He observed that the 
veteran claimed that this condition was caused by the loss of 
seven teeth while on active duty in the Army.

In a letter dated in February 1996, Dr. Aloi reported that he 
had been treating the veteran since 1974.  He noted that the 
veteran had tooth number 17 extracted in 1994.  He further 
said that the veteran's other missing teeth (numbers 3, 18, 
19, and 30) were extracted while he was in service (as 
reported by the veteran and his service records).  He added 
that due to the loss of teeth during service, the veteran has 
had several full mouth reconstructions since 1948.  He 
observed that it was the veteran's contention that the 
original loss of teeth necessitated the original 
reconstruction process and that subsequent maintenance and 
reconstruction had to follow.

Matthew Brown, D.D.S., opined in an undated statement that 
the etiology of the veteran's TMJ problem could possibly stem 
from the loss in function of the veteran's missing teeth.  He 
observed that there was a definite relationship between loss 
of function and TMJ dysfunction.

Dr. Brown in a letter dated in April 1996 noted that the 
veteran claimed that his dental problems began after the 
extraction of seven teeth while in service.  He added that 
the veteran further contends that during one extraction, 
which took about one hour, his jaw was dislocated temporarily 
and since then his jaw joint (TMJ) had been a problem.

At a personal hearing on appeal in December 1996, the veteran 
testified to his belief that his current jaw disorder was 
caused by the extraction of seven abscessed teeth in service.  
He said that the last tooth that was removed was huge on the 
left side of his face.  He testified that the dentist, in 
order to extract his tooth, had to bang with a hammer and 
chisel for a minimum of a half-hour and by so doing "my jaw 
was destroyed on the left side."  He said that after these 
teeth were pulled he had no contact between his upper and 
lower teeth and spent probably close to 17 months eating tuna 
fish "and that was it."  He added that there was no attempt 
in service to provide him bridgework.  He said that 
extraction of all his teeth and replacement with false teeth 
was offered to him as a treatment option but he declined.  He 
related receiving extensive dental treatment over the years 
since service and that he had had a constant TMJ headache.  
He said that exclusive of tooth extractions he underwent no 
other operative intervention in service.

Van Stevens, D.M.D., in a letter dated in March 1997 reported 
that the area on the veteran's mandibular posterior left 
quadrant has been edentulous for over 45 years.  He opined 
that the veteran's loss of teeth, numbers 17, 18, and 19, 
contributed to resorption of the mandibular bone leaving 
inadequate bone height in relation to the inferior alveolar 
nerve, resulting in the inability to place dental implants in 
the area.  In an addendum to the letter, Dr. Stevens observed 
that the veteran had been edentulous for well over 42 years.  
He stated that, given his past history, it was very possible 
and probable under the circumstances of the extractions of 
the mandibular posterior teeth that irreversible damage was 
done to the anterior and posterior capsule of the glenoid 
fossa, leaving the veteran with permanent TMJ dysfunction and 
symptoms.

Dr. Aloi in an April 1997 letter noted that he had been 
treating the veteran since 1974 and the veteran had been a 
patient in his office since 1944.  He again noted that tooth 
number 17 was extracted in 1994 while all of the veteran's 
other missing teeth (number 3, number 18, number 19, 
number 30) were extracted in the Armed Forces.  Dr. Aloy said 
that, due to the loss of these teeth in service, the veteran 
had several full mouth reconstructions since 1948.  He noted 
that early loss of teeth and possible dislocation of the 
mandible during surgery (with reference to the veteran's 
complaints of temporary dislocation of his jaw in service 
during an extraction) could be contributing factors to 
chronic temporomandibular joint problems.

On a VA dental and oral examination in June 1997, the veteran 
claimed the extraction of seven teeth in service and the use 
of a mallet and chisel in removing his mandibular left molar 
caused chronic TMJ pain and exacerbated his malocclusion.  
The veteran reported a preexisting mandibular prognathism but 
denied deviation of the mandible to the right prior to this 
extraction.

The examining physician reviewed the veteran's service and 
private dental records covering the years 1944 to 1995.  He 
noted that it appeared that the veteran entered the Army with 
29 teeth and was discharged with 27 teeth.  The mandibular 
left second molar was extracted on April 15, 1954.  The 
maxillary right first molar was apparently extracted during 
the period of November 16, 1953, to June 15, 1954, but the 
procedure itself is not listed in the available dental 
records.  The examiner noted the July 1954 orthopedic 
consultation and October 1954 dental examination discussed 
above as well as the veteran's records.  He noted that the 
private dental records disclosed the extraction of the 
mandibular right first molar in August 1944, mandibular left 
first molar in September 1949, mandibular right second molar 
in July 1958, and mandibular left third molar in August 1994.  
He also observed that one of the maxillary left molars was 
missing upon Army induction.  He noted that the veteran's 
maxillary right third molar was crowned privately post 
discharge and was now missing.  He also observed that the 
veteran had received extensive restorative dentistry during 
the years 1944 to 1995.  The examiner reported that he had 
the veteran submit to him photographs taken of him prior to 
his Army induction.  He noted that in these photographs 
mandibular prognathism and deviation to the right were 
evident.

On physical/radiographic examination, there was, on closure 
of the mouth, mandibular prognathism and deviation to the 
right.  Upon opening, bilateral TMJ clicking occurred and the 
mandible deviated to the left.  Crossbite was present from 
the mandibular left lateral incisor to the right third molar.  
It was observed that all remaining natural teeth except the 
six mandibular anteriors have full crown restorations.  
Missing teeth numbers 3, 30, and 31 were replaced by fixed 
prostheses.  Missing teeth numbers 1, 16, 17, 18, and 19 were 
not replaced.  No gross endodontic or periodontal pathology 
was evident.  Reportedly asymptomatic skeletal malocclusion 
that existed prior to service and TMJ pain that reportedly 
began in service were the pertinent diagnoses.  The examiner 
noted that service physicians attributed the veteran's 
TMJ pain to his preexisting malocclusion.  The veteran, 
however, attributed his pain to surgical trauma.

In August 1997, the veteran's VA examiner in June 1997 
amended his examination report in order to comply with the 
request made by the Board on the January 1995 remand with 
respect to the likelihood that the veteran's dental-related 
problems, especially TMJ syndrome, were due to service.  The 
examiner indicated that he was not in a position to give a 
definitive judgment.  He noted that, with regard to the 
opinion provided by the veteran's private oral surgeon, that 
the veteran gave this physician sketchy and inaccurate 
details.  He noted specifically that only two teeth had been 
extracted in service, not seven as reported by the veteran 
and that the onset of the veteran's facial pain preceded his 
extractions.  The examiner also noted that, unlike the 
veteran's VA examiner in September 1993, and the veteran's 
private physician, he was supplied the veteran's service 
medical records as well as his private dental records.  He 
added that the veteran also had shown him a picture of 
himself prior to service.  He noted that the veteran's jaw 
appeared crooked at the time although the veteran had no 
TMJ pain then.  In January 1998, this VA examiner, on further 
review of the veteran's claims folder, noted that he could 
see no further evidence that would tend to support the 
veteran's claim.

Another VA Doctor of Dental Surgery reviewed the veteran's 
claims folder in July 1998.  This examiner noted that the 
extraction of tooth number 18 which the veteran claimed 
caused his current problems was performed on April 15, 1954.  
He noted that several statements in the record indicated that 
the veteran's headaches and deviation of the jaw along with 
other TMJ signs were present and evident prior to the 
procedure.  He noted that "it is well within expected cause 
of events for progressive problem and limitation would 
commonly occur from a preexisting TMJ and occlusal 
condition."  He stated that there was no evidence that the 
extraction of the lower left second molar was a major 
contributing factor in this case.  TMJ disorder as 
progression from preexisting condition was his diagnosis.

At a personal hearing on appeal in October 1998, the veteran 
described his dental treatment in service.  He testified that 
he lost seven teeth due to abscesses and as a result had no 
contact between his upper and lower teeth at service 
discharge.  The veteran described his diet and inability to 
eat hard foods.  He related that his jaw would occasionally 
dislocate and that he had to self-manipulate it back into 
place.  He said he experienced headaches due to his jaw 
condition.  He testified that prior to service he had an 
elongated jaw with an underbite but did not have TMJ.

Dr. O'Scanlon, in a letter dated in November 1998, noted that 
the veteran was under his care for obsessive-compulsive 
disorder, anxiety, agitation and depression of a recurrent 
nature.  He noted that the veteran was incapable of 
understanding that his actions were unrealistic.  He 
reiterated his previous comments indicating that the veteran 
had a poor self-image complicated by his TMJ crooked jaw.

In a letter dated in December 1998, Mark J. Gelband, D.D.S., 
reported that the veteran was a patient in his office on 
October 29, 1998.  He stated that the veteran gave him a 
history of a traumatic dental extraction many years ago, 
which he believed caused his current TMJ problems.  
Dr. Gelband stated that this may or not be the case and that 
he was, in essence, not sufficiently qualified to comment 
further.

In a letter dated in November 1998, Dr. Aloi noted that he 
had been treating the veteran since 1974.  He related that 
the veteran attributed his dental problems to the extraction 
of seven teeth in service and especially during one 
extraction lasting about an hour during which his jaw became 
temporarily dislocated.  He noted that ever since this 
extraction his jaw joint (TMJ) had been giving him pain.  He 
observed that the veteran since service had repeatedly 
reconstructed his dentition, whenever necessary, to maintain 
a healthy and functional oral environment.  He opined that it 
was as likely as not that his current condition is directly 
related to his treatment in the service.  He added the 
veteran made the proper choice to reconstruct his oral 
environment soon after his discharge from service with 
permanent bridgework, which was necessitated by teeth 
extraction while in service.

In a letter dated in February 1998, the veteran's treating 
physician, Dr. O'Scanlon, reported that the veteran believes 
he has proved his claim and has been denied disability 
benefits because, due to his voice and affectation, been 
perceived as a homosexual.  Because of past treatment 
relative to difficulty obtaining service medical records, the 
veteran believes, no matter what proof he proffers to VA, 
bias about homosexuality will negate his claim.

Analysis

Initially, we note that we have found that the veteran's 
claim for a jaw disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, we find that he has 
presented a claim that is not inherently implausible.  We are 
also satisfied with regard to this claim that all relevant 
facts are properly developed and that the medical and other 
evidence on file is sufficient for us to render a fair and 
equitable determination.

Service connection may be granted for a disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service.  38 C.F.R. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(e).

Service medical records show that during the veteran's 
service he was seen for complaints of headaches beginning 
shortly after his enlistment.  He was found on examination of 
his jaw in July 1954 to have a displaced condyle on the right 
and slight prominence on the jaw and a lower overbite.  
X-rays of his TM joint were, however, negative and service 
physicians attributed his dental difficulties to a 
malocclusion problem.  Class IV malocclusion with no control 
on the right side was noted on his medical examination for 
service separation.  Service connection for malocclusion is 
prohibited.  See 38 C.F.R. § 3.382(c).  Trauma to the jaw 
and/or a jaw disorder separate and apart from malocclusion, 
including TMJ dysfunction, was not demonstrated in service.  
The Board notes that the service medical records clearly show 
that the veteran had 29 teeth at enlistment and 27 teeth at 
service separation.  While the veteran has repeatedly 
asserted that he had seven abscessed teeth during service, 
which were extracted therein, the contemporaneous clinical 
record does simply not support this assertion.

Post-service medical records show that the veteran has 
objective findings of jaw deformity, malocclusion and 
TMJ dysfunction.  The veteran contends that his 
TMJ dysfunction results from the extraction of seven teeth in 
service and the very difficult removal of one of these teeth.  
VA examiners have after extensive review of the veteran's 
service medical record and post-service dental treatment 
records found that the veteran's abnormalities did not have 
their onset in service nor were they aggravated by treatment 
provided to him therein.  While the veteran's jaw deformities 
were not noted on the veteran's service medical examination 
for induction, a VA examiner has pointed to the short time 
interval involved, statements by the veteran and the degree 
of the veteran's condition as evidence that such condition 
preexisted his service.  Further, the veteran's private 
physician, Dr. Famiglietti, in his June 1992 letter, in which 
he says he has put together a complete dental history of the 
veteran, refers to an existing TMJ condition worsened by 
teeth extraction in service.  The veteran has clearly 
asserted that he had some existing jaw deformity prior to 
service.  Here we observe that on a VA examination in 
September 1993 it was recorded that the veteran believed that 
extractions in service and lateral replacement of these teeth 
aggravated a preexisting condition.  At a personal hearing on 
appeal in December 1996, the veteran testified as to his 
extractions in service and stated that "I had malocclusion, 
you know, and a crossbite and an underbite, but they totally 
aggravated and destroyed that condition."  At his subsequent 
personal hearing in October 1998, the veteran further said 
that he had an elongated jaw and an underbite when he entered 
service but asserted that he did not have TMJ dysfunction.  
The veteran also made reference to having a crossbite and an 
underbite prior to service on his substantive appeal to the 
Board in April 1994.  Self-photographs taken of the veteran 
prior to his service provided to a VA examiner in June 1997 
also revealed a preexisting mandible prognathism and a 
deviation to the right.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran's service medical records show that no jaw 
disorder was noted at the time of his April 1959 induction 
examination.  Thus, the presumption of soundness at entrance 
into service applies.  However, within a year of active duty, 
the veteran was found in July 1954 to have a malocclusion 
problem, slight abnormal prominence of the jaw, a lower 
overbite and jaw displacement.  There is no evidence of 
trauma to the jaw or other intervening injury prior to these 
findings.  While the veteran asserts that dental trauma 
resulted from an extraction of tooth number 8 in April 1954, 
this assertion is rebutted by the contemporaneous clinical 
record and reviewing VA examiners as late as July 1998.  
These facts and circumstances constitute clear and 
unmistakable evidence to rebut the presumption of soundness 
and it must be concluded that a jaw disorder preexisted 
service.  38 C.F.R. § 3.303(c), 3.304(b).

Thus, service connection for an acquired jaw disorder would 
be appropriate only if the preexisting condition was 
aggravated by service.  The veteran contends that the 
extraction of seven abscessed teeth and surgical trauma 
worsened his condition and caused TMJ.  VA examiners who have 
reviewed the facts and circumstances concerning the claim do 
not believe that the veteran's current TMJ dysfunction is 
related to a residual of an injury he sustained in service 
and/or results from worsening of his preexisting jaw 
condition.  They emphasize the lack of clinical findings of 
TMJ in service, attribution of complaints of pain in service 
to the veteran's preexisting malocclusion by service 
examiners and the progressive nature of the veteran's 
preexisting conditions.

The opinions of the VA examiners are in contrast to those of 
two private examiners, Dr. Famiglietti and Dr. Aloi, who 
submitted statements on the veteran's behalf essentially 
attributing the veteran's current jaw disorder 
(TMJ dysfunction) to the extraction in service of seven of 
the veteran's teeth and subsequent apparent disruption of the 
dental arches.  These opinions when balanced against the 
clinical record showing that only two teeth were extracted in 
service, evidence of only malocclusion at service separation, 
and no report of in-service dental trauma or of a TMJ 
disorder, are not of sufficient probative value so as to 
establish that post-service manifestations of TMJ dysfunction 
are related to the veteran's service.  The United States 
Court of Appeals for Veterans Claims has clearly held that 
medical evidence was inadequate in circumstances wherein 
medical opinion was general conclusions based on the history 
furnished by an appellant and on unsupported clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).

In light of the foregoing, the Board finds that the evidence 
fails to establish that a jaw disorder that preexisted 
service was aggravated by service.  As the preponderance of 
the evidence is against the claim for service connection for 
a jaw disorder, the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a jaw disorder is denied.



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals




 

